Decree of the Surrogate’s Court of Kings County, disallowing a claim by the estate of Casimiro Calza, deceased, reversed on the law and the facts, with costs to both parties, payable out of the estate of Juan A. Lopez, deceased, and the matter remitted to the Surrogate’s Court for the entry of a *824decree allowing said claim in the sum of $4,382.28, with interest from January 25, 1933. In our opinion there was sufficient proof of services rendered and the amount of the claim; and respondent failed to sustain the burden of establishing payment. (Lerche v. Brasher, 104 N. Y. 157; Matter of Ruppert, 265 App. Div. 871; Matter of Barry, 250 App. Div. 814.) Insofar as the opinion below contains findings of fact inconsistent herewith, they are reversed. Nolan, P. J., Johnston, Adel, Wenzel and Schmidt, JJ., concur.